Citation Nr: 1704051	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  08-05 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran had valid service for VA purposes from January 1969 to January 1983.  Service after January 1983 is not valid for VA purposes.


The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board remanded the case in February 2015 and again in December 2015 for further development solely on the issue of TDIU and the case is again before the Board for further appellate proceedings. 


FINDING OF FACT

The Veteran's service-connected disability does not render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In December 2015, the Board remanded the claim and directed the Agency of Original Jurisdiction (AOJ) to ensure that the Veteran's address on file is current.  The AOJ was then directed to schedule a VA examination to determine the impact of service-connected disabilities on the Veteran's ability to obtain and maintain substantially gainful employment consistent with his experience and educational background.  The AOJ ensured that the Veteran's listed address was correct, and in January 2016, a VA examiner undertook a new VA examination relating to the Veteran's ability to obtain and maintain employment.  In April 2016, the AOJ reviewed the record again, found neither scheduler TDIU nor referral to the Director of Compensation and Pension Service for extra-scheduler consideration was warranted, and provided the Veteran a Supplemental Statement of the Case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify for TDIU in this case was satisfied by a letter sent to the Veteran dated May 2015.

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim(s).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board notes that there is a March 2016 Social Security Administration (SSA) Inquiry noting a disability, with an onset in August 1993, for which the Veteran received disability payment.  SSA records are relevant to a claim for TDIU.  See Lind v. Principi, 3 Vet. App. 493 (1992).  In this case, SSA notified VA in a March 2016 Letter in response to a VA request that no SSA records exist.  Therefore, further attempts to obtain the records would be futile.  The Veteran was notified that no SSA records could be found in a March 2016 letter.

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records, lay statements, and service personnel records have been obtained and appear to be complete.  In addition, VA obtained relevant post-service treatment records.

The Veteran has undergone a VA examination in January 2016.  The Veteran submitted a statement questioning the adequacy of his VA examination in May 2016.  The Veteran stated the VA examiner "did not order x-rays of his knees to the determine the extent of inflammation of the joints or buildup in my knees," "did not order chest x-rays," and that the Veteran "did not perform any ladder climbing, keeling, or squatting during [the] examination."  The Veteran does not claim the VA examiner ignored any of his lay statements.

Initially, the January 2016 VA examination stated the "Veteran cannot work in physical work involving kneeling, squatting, [or] climbing ladders."  January 2016 VA Disability Benefits Questionnaire (DBQ) medical opinion; see also January 2016 VA knee and lower leg examination (noting that the Veteran's functional impairment prevents any physical work).  The same January 2016 VA DBQ medical opinion stated the Veteran's knee pain prevents lifting more than 55 pounds.  See also January VA examination (noting that the Veteran reported medical history stated that he could carry up to 55 pounds).  This verifies the Veteran's own claims.  See, e.g., July 2013 correspondence (describing inability to carry equipment exceeding 50 pounds); August 2014 VA examination (reporting the Veteran became unemployed because his knee issues prevented him from climbing stairs).  

When the VA undertakes a VA examination or obtains a VA opinion, it must ensure the examination or opinion is adequate.  If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  A VA examination or opinion is considered adequate when it is based on considerations the Veteran's prior medical history and provides sufficiently detailed description of the disability so that the Board's evaluation of the claim for TDIU will be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  The VA examiner reviewed the Veteran's file, including the Veteran's service treatment records and VA treatment records, including reviewing prior x-rays.  The VA examiner undertook an in-person examination of the Veteran, documented the Veteran's current medical conditions, tested the Veteran's range of motion and pulmonary function, and provided discussion of the effect of the disability on the Veteran's occupational functioning, consistent with the evidence of record.  Notwithstanding the fact that no new x-rays of the Veteran's knees or lungs were ordered, the Board finds the VA examination report to be thorough, complete, and provide sufficient bases upon which to reach a decision on the issues on appeal.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).      

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

Legal Criteria and Analysis

Here, the Veteran and his representative have raised the issues of TDIU and requested extraschedular TDIU.  See, e.g., November 2016 Appellate Brief (requesting TDIU); June 2013 correspondence (requesting extraschedular compensation).   

TDIU can be awarded where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  Provided that if there is only one disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

For purposes of disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, count as a single disability.  Id.  A Veteran's combined disability rating is not calculated by adding up the various percentages and coming to a sum, but rather, the combined disability rating is determined by the Combined Ratings Table found in 38 C.F.R. § 4.25.  When a partial disability results from a disease or injury of upper or lower extremities, the rating for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e. not combined) before proceeding with further combination or converting to a degree of disability.  38 C.F.R. § 4.26.

Veteran's current service-connected disabilities are a right knee, chondromalacia (30 percent); left knee, chondromalacia (20 percent); and asbestos-related pleural disease (10 percent).  Including the bilateral factor for the Veteran's left and right knees, the Veteran has a combined rating of 50 percent.  See 38 C.F.R. § 4.25.  Therefore, TDIU cannot be awarded on a schedular basis.

The Board also considered whether referral to the VA Director of the Compensation and Pension Service for an extraschedular rating is appropriate.  VA policy is that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Board should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  Id.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Id.  

The Veteran has claimed that he is unemployable.  He experiences shortness of breath, mild-to-moderate pain in his chest, and cannot do physically demanding work.  See July 2013 correspondence.  He cannot do physically demanding work because his knees preclude him from lifting heavy objects.  See id.; January 2013 VA examination (reporting the Veteran's work history).  He likewise reported he quit one job as a substitute teacher because he could not walk up-and-down stairs at the school.  See September 2006 VA examination; February 2014 VA medical treatment note (reporting that the Veteran was laid-off in June 2013 because of a new administration at the technical institute where he taught).

The January 2016 VA examination reported that the Veteran had a bachelor's degree in business administration.  His employment history included being a welder for three years, a quality assurance inspector for seven years, a part owner of a construction company for three years, a teacher for four years, and that he last worked in 2014 as a part time events specialist.  See January 2016 DBQ medical opinion.  He also worked as a water system/service insulation technician in 2012-2013.  See July 2013 VA examination (reporting the Veteran's work history and that he quit because of knee issues).  In a February 2014 VA medical treatment note, the Veteran reported considering retiring early after being laid-off as a teacher.  The Veteran also reported he could not find another teaching position, after working at a technical institute, because he lacked the requisite advanced degree.  See June 2013 correspondence.  

The January 2016 VA DBQ medical opinion stated the Veteran cannot work in physical work involving kneeling, squatting, climbing ladders, or lifting weight above 55 pounds because of his knees.  The VA examiner stated the Veteran could do sedentary or desk work.  In the January 2016 VA examination, the VA examiner stated that the Veteran respiratory issues did not affect his ability to work.  As noted above, the Veteran regularly stated that his knees prevented him from working, although he also claimed shortness of breath as part of the reason he could not climb upstairs.

In regards to the Veteran's claim for TDIU, while the Veteran's knee and pleural-disease problems might adversely affect employment, there is nothing to suggest that the Veteran would be unable to perform the occupational duties of sedentary jobs.  In fact, as noted above, the Veteran was employed recently as a teacher and was laid-off for reasons unrelated to his service-connected issues.  This suggests that the Veteran is able to do such work.  The Veteran has not explained and the medical evidence does not indicate that such substantially gainful work would be impossible due to the service-connected disabilities.

In conclusion, the Board finds that the Veteran fails to meet the scheduler requirements for TDIU.  Referral for extraschedular consideration is not warranted as the preponderance of the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.  The Veteran's claim therefore must be denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16 (2016).


ORDER

Entitlement to TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


